FILE COPY



                                          BILL OF COSTS

           TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                         No. 07-13-00304-CV

                                         MCT Energy, Ltd.

                                                    v.

      Kevin Collins, Executor and Beneficiary of the Estate of Linda Lou Collins

          (No. 11-09-4251 IN 286TH DISTRICT COURT OF COCHRAN COUNTY)


Type of Fee                    Charges     Paid          By
Motion fee                     $10.00      E-PAID        Jackie Groves
Motion fee                     $10.00      E-PAID        Shana O'Neal
Indigent                       $25.00      E-PAID        Shana O'Neal
Statewide efiling fee          $20.00      E-PAID        Shana O'Neal
Supreme Court chapter 51 fee   $50.00      E-PAID        Shana O'Neal
Filing                         $100.00     E-PAID        Shana O'Neal
Motion fee                     $10.00      E-PAID        Shana O'Neal




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                           Court costs in this cause shall be paid as per
                               the Judgment issued by this Court.

       I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.


                                               IN TESTIMONY WHEREOF, witness my hand
                                               and the Seal of the COURT OF APPEALS for
                                               the Seventh District of Texas on January 8,
                                               2015.


                                               Vivian Long
                                               VIVIAN LONG, CLERK